ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-019, concluding that as matter of reciprocal discipline pursuant to Rule l:20-14(a)(4)(E), GEORGE E. KER-SEY of FRAMINGHAM, MASSACHUSETTS, who was admitted to the bar of this State in 1963, should be reprimanded for violating RPC 3.4(c) (disobeying an obligation under the rules of a tribunal), and good cause appearing;
It is ORDERED that GEORGE E. KERSEY is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.